Dissenting Opinion by
Mr. Justice Cohen:
Today the majority decides that Drexelbrook, a supplier of utility service for compensation, cannot be a public utility, within the meaning of the Public Utility Law, because those to be “serviced consist only of a special class of persons — those to be selected as tenants [of Drexelbrook] — and not a class open to the indefinite public”. “Such persons”, says the majority, “clearly constitute a defined, privileged and limited group and the proposed service to them would be private in nature.” In short, the majority’s position is that where a consumer’s receipt of utility service from a particular supplier is conditioned upon his being a tenant of that supplier, then, ipso facto, that consumer is not entitled to the assurance of the Pennsylvania Public Utility Commission that he will receive adequate service at a reasonable rate.
The facts of this particular case, involving as it does thousands of consumers, residential and commercial, comprising a small community, strongly suggests the fallacy of the majority’s position. It is not difficult to envision a community of 20,000 consumers who are all tenants of a handful of landlords. The landlords would purchase utility services wholesale from the public utilities and would distribute them to their tenants at a profit. If the majority rule is correct, the handful of giant landlords comprises or is part of the consuming public whom the Public Utility Law protects from unreasonable rates and inadequate service, while the 20,000 tenants comprise a handful of “special class [es] of persons” “and not . . . the indefinite public” and, therefore, are left to the tender mercies of their landlords regarding adequate utility service at reasonable rates.
*444Actually, if the majority is correct, then, in the preceding example, the public consumer, whom the Legislature intended to protect, has disappeared into thin air. The landlord is little more than a middleman, distributing the services for a profit. He “consumes” little if any of the service himself. He has taken the place of a distribution subsidiary of the public utility. On the other hand, the individuals who are actually consuming the service are, according to the majority, members of a “privileged class” and not the public. Thus, the public and the public interest has vanished, relieving the public utility of its duty to service the public at large, except for a handful of distributors who require little if any protection, and who, in fact and in common sense, should be regulated as a public utility while distributing utility services to those who really comprise the consuming public.
It is surprising that the majority reaches such a result in the absence of compelling precedent. Overlook Development Co. v. P. S. C., 101 Pa. Superior Ct. 217 (1931), affirmed per curiam, 306 Pa. 43 (1932), involved the question of whether or not the Public Service Commission had issued a confiscatory order when it required a land developer, who had laid his own water pipes through which a public utility water company was supplying water, to allow an adjacent landowner to hook up with his pipes. We affirmed the Superior Court’s holding that allowing the water company to supply water through his pipes to those who purchased plots from him did not constitute a dedication of his pipes to public use. In this respect, we said that those limited persons receiving water through the developer’s pipes did not constitute the “public” for purposes of dedication. It will be noted that in Overlook the consumers who did not comprise a “public” for purposes of dedication were, nevertheless, part of the “public” who were entitled to and in fact were *445receiving service directly from a public utility and the protection of the Public Service Law.
In Borough of Ambridge v. P. S. C., 108 Pa. Superior Ct. 298, 165 Atl. 47 (1933), the Superior Court held that a corporation which supplied itself and one neighboring manufacturer with water was not serving the “public”. In Aronimink Transportation Co. v. P. S. C., 111 Pa. Superior Ct. 414, 170 Atl. 375 (1934), the Superior Court held that the landlord’s provision of transportation to his several hundred tenants between his apartment houses and a subway or streetcar terminal was not a service to the public. But in neither Ambridge nor Aronimink was there any suggestion that the consumers could not, if they desired, obtain the same service from a public utility and be protected in their dealings with it. The context of both Ambridge and Aronimink is the problem of whether there is competition between utility suppliers in dealing with the public which may be damaging to the public interest. In that context it was decided that the supply of service to a limited group of persons was not service to the “public”. But it has never been decided that because a supplier services only a limited group that group is not part of the public entitled to protection of the public utility law when that supplier is the only available source of service.
The authorities relied upon by the majority are neither apposite nor binding upon this Court in this case; and the general definition of “public” developed in those authorities in a different context should not be mechanically applied to the problem before us. In short, Drexelbrook, by its contract with the public utility, has obtained a captive public whose members have relationships with the supplier that are not so unique or individual as to abrogate their right to protection by the utility law or make sxxch protection impractical. The problem which the majority does not *446face can become only more aggravated with. tlie continuation of the trend of absorption of tbe consuming public into large scale leasing projects of residential and commercial characters.
I dissent.
Mr. Justice Eagen concurs in this dissenting opinion.